Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Norman Thot on December 15, 2021.
The application has been amended as follows: 

Claim 9 has been replaced with the following:

--Claim 9: An automobile vacuum pump comprising: 
a pump chamber configured to have a pump rotor rotate therein so as to provide a compressed gas; 
an outlet chamber configured to have the compressed gas from the pump chamber be discharged therein; 

at least one outlet valve provided as a back-check valve arranged in the partition wall, the compressed gas being discharged from the pump chamber into the outlet chamber via the at least one outlet valve, the at least one outlet valve being formed by a valve opening arranged in the partition wall, a valve seat arranged around the valve opening, and a spring body which comprises a leaf spring having an outer perimeter which is provided as a valve body, 
wherein, 
the valve opening comprises an opening edge, 
the leaf spring is configured to move between a closed position of the at least one outlet valve in which the leaf spring rests on the valve seat, and an opened position of the at least one outlet valve in which the leaf spring is spaced from the valve seat, 
the spring body further comprises a fastening site where the spring body is fixed to the partition wall, and a spring-body-side stopper, and 
the spring-body-side stopper is arranged so that a first distance between the spring- body-side stopper and the fastening site is larger than a second distance between the fastening site and the opening edge of the valve opening which is closest to the fastening site-, 
wherein
the spring body further comprises a bracket surrounding the outer perimeter of the leaf spring and arranged at a radial distance to the leaf spring-, 
the bracket comprises the spring-body-side stopper, 

the spring-body-side stopper cooperates with the partition-wall-side stopper of the partition wall to form a first stopper arrangement.

Claim 10 has been cancelled.
In claim 11, line 1, the phrase “claim 10” has been changed to –claim 9—
In claim 12, line 1, the phrase “claim 10” has been changed to –claim 9—
In claim 13, line 1, the phrase “claim 10” has been changed to –claim 9—

 Allowable Subject Matter
Claims 9 and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 9, the closest prior art of record, Sasano (JP03260382A), teaches an outlet valve arrangement (see Figs 1-2) that involves the particulars of a valve opening (20/3), a partition wall (4), and a spring body (23) which comprises a leaf spring provided as a valve body (note circular portion of 23 upon 20/3), the spring body further comprising a fastening site (for fastener 25) where the spring body is fixed to the partition wall, and a spring-body-side stopper (note appendages 23a), the spring-body-side stopper arranged so that a first distance between the spring-body-side stopper and the fastening site is larger than a second distance between the fastening site and the opening edge of the valve opening which is closest to the fastening site (as can be appreciated from Fig. 2).  Additionally, the spring body further comprises a bracket (note bracket forming appendages 23a) which is arranged at a radial distance to the leaf spring, the bracket .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746